Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14, 19 – 23, 31 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170072349 to Hofmeister in view of US 20070031282 to Zucchelli.
	US 20170072349 to Hofmeister [0107] describes a filtration cartridge comprising two stacked [0150] sheet-shaped backing member [0140] lamina 5100 (on which structure the claim-recited “ribbons” read) each of which comprises arrays of nanoscale protrusions, aka, “nanofibers” [0138] (on which the claim-recited “array of nanofibers” reads).   The nanofibers [0148] and lamina [0149] can be made of virtually any thermoplastic polymer.  The lamina do not appear to contact each other because the spacer 5300 separates them.  Fluids being processed approach and depart the lamina orthogonally rather than from an end face of the lamina.  The claim-recited “ribbon segments” reads on the Hofmeister non-woven lamina / backing member.

    PNG
    media_image1.png
    823
    963
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    908
    797
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    625
    674
    media_image3.png
    Greyscale

	US 20070031282 to Zucchelli describes structures for interfacing input and output fluids with nanoscale1 microfluidic devices through the ends (“small faces”) rather than through the planar faces of the devices [0037].  Various advantages accrue from using this approach, e.g., enabling the use of the same manufacturing technology to make the ports as well as the microfluidic devices [0037].  One of skill would have recognized that the ports provided in Hofmeister are conceptually the same general type as the “prior approaches” discussed by Zucchelli at [0037].  When planar devices 102, 109 are stacked one over the other, the underside of one “upper” / “roof” substrate layer is in direct contact with the next adjacent substrate layer facing the microfluidic patterned structures.  Another advantage of providing fluid input/output ports on the small faces is the ability to rotate the microfluidic devices / bricks as a group See the following examiner-annotated disclosures from Zucchelli: 

    PNG
    media_image5.png
    990
    923
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    350
    475
    media_image6.png
    Greyscale

Multiple devices (“tiles”) can be assembled into a “brick.”  One of skill would recognize that such devices assembled in that manner would contact each other laterally.

    PNG
    media_image7.png
    265
    479
    media_image7.png
    Greyscale

Another advantage of providing fluid input/output ports on the small faces of the microfluidic device tiles is the ability to rotate the assembly of microfluidic devices / bricks as a group about an axis that does not pass through the device.  This enables employing centripetal forces to drive fluids inputted at smaller radii about the axis, through the microfluidic devices, and outputted at larger radii.

    PNG
    media_image8.png
    230
    483
    media_image8.png
    Greyscale

See also [0099]:

    PNG
    media_image9.png
    369
    472
    media_image9.png
    Greyscale


It would have been obvious to have provided ports on the small faces of Hofmeister’s lamina and to have stacked them directly one atop the other without spacers to accommodate centripetal force-driven fluid motivation systems for driving fluids through the Hofmeister nanoscale filters, and to facilitate using the same manufacturing technology to make both the Hofmeister microfluidic devices themselves as well as the interfacing structures to input and output fluids from the Hofmeister nanoscale array forests, as suggested by Zucchelli.

Objection is mad to claims 15 – 18, 33 for dependence on a rejected base claim but would be allowable if presented in independent form. 

Claims 24 – 30 are allowed.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
    

    
        1Zucchelli 
        
    PNG
    media_image4.png
    104
    470
    media_image4.png
    Greyscale